Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 11/30/2020 have been fully considered but they are not persuasive. 
The applicant argues that “As described in the examples of the application as filed, the inventors have discovered that the claimed process for removing organosilicon compounds via filtration is most effective for feed compositions with lower SBN values, higher IN values, and/or higher solids contents. Furthermore, samples in which solids contents were reduced (i.e., through an initial filtration step upstream of the claimed filtering step (b)), displayed difficultly in organosilicon removal post-filtration in step (b).”  However, an examination of the Example 1 and Example 2 reveal that different starting materials are used (i.e. SBN of 87, IN of 23, with a organosilicon range of ~6.3 to ~4.5 wppm in Example 1), (SBN of 85, IN of 34, with a much higher organosilicon range of ~15 to ~31 wppm in Example 2).  Furthermore, the samples themselves appear to be of a different character, as the Dilbit in Example 1 is noted as upgraded.  Because there is no common control between Examples 1 and 2, no technical effect of pre-filtration can be determined from that data.
The new limitations will be addressed in the rejections below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-6, 10-12 & 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2016/0168485 to Li and U.S. Patent 8,106,250 to de Almeida.
Regarding Claim 1, Li teaches removing contaminants from a petroleum stream by filtering the stream to produce a permeate having a lower level of contaminant than the feed. (Li, para. [0320].)  The filter is operable to remove contaminants to a level that is at least 30% lower than the feedstream, within the claim range of at least 25% lower than the feedstream. (Li, para. [0323].) Li teaches a porous 
Although Li teaches filtration of contaminants generally, it does not specifically mention organosilicon, nor does it teach a particular level of contamination. (Li, para. [0320-22].)
However, de Almeida teaches that organosilicon contamination is a known problem in the art of petroleum refining, specifically that silicone is used in petroleum production and refining as an antifoam agent, and that Si will poison downstream catalysts.  (de Almeida, col. 1, ln. 21-32 & 48-59.) 
It would have been obvious to a person of ordinary skill in the art at the time of filing to follow the suggestion of Li (removing contaminants in petroleum utilizing filtration) to apply to the known problem of removal of silicone poisons in crude oil, as noted in de Almeida.  Although no level is given for concentration levels of organosilicon, such a material is a contaminant, and the contamination level will be inherent to feedstock in the process.  The person of ordinary skill, armed with the teaching of de Almeida, would understand that Si contamination was undesirable, and would seek to minimize the level of contamination within the bounds of economic and process efficiency.  The enumerated characteristics are inherent properties of feedstock.  As such, since the same feedstock is disclosed, the characteristics are expected to be inherent to that feedstock. (Li, para. [0320].)  Li does not teach wherein a pre-filtration step is required upstream of the filtration step. (Id.)
Regarding Claim 2, the feed may be deasphalted heavy crude. (Li, para. [0320].) 
Regarding Claims 4 & 6, the enumerated characteristics are inherent properties of feedstock.  As such, since the same feedstock is disclosed, the characteristics are expected to be inherent to that feedstock. (Li, para. [0320].) 
Regarding Claim 10, Li teaches a multiple possible sources for petroleum feedstock, and further teaches that the feedstock may be a mixture of those sources, implying a blend step. (Li, para. [0320].) The enumerated characteristics are expected to inherent to those petroleum feeds. (Id.)
Regarding Claim 11, no particular value is given for solids content of permeate, but such a value is an inherent property of filtration, which is expected to reduce solids content in permeate.  Because the same step is taught, the same value is expected. 
Regarding Claim 12, the recitation of properties of the permeate is merely the intended result of positively recited steps.  Because the same step is taught, the same value is expected.
Regarding Claim 14, the porous solid filter may contain a polymer with amine (equivalent to nitrogen containing C1-C4 alkyl groups) repeating units. (Li, para. [0273].)
Regarding Claim 15, the operating temperature can be 100C – 200C, within the claimed range of 0 - 225C, and the operating pressure can be 0-20 psi (0-0.2 MPaa) overlapping the claimed range of 50kPaa to 2.2 MPaa. (Li., para. [0325] & [0417].)
Regarding Claims 16 and 17, no values for viscosity are given by the foregoing references.  However, such values are expected to be inherent to the feedstocks recited in Li. (Li., para. [0320]). 
Regarding Claim 18, the use of distillation towers upstream of the filtering step is disclosed. (Li, para. [0320].)  While it is not disclosed whether the feedstream is recovered as a side or bottom draw, the person of ordinary skill in the art would understand that feed is available at those locations. 
Regarding Claim 19, de Almeida contemplates downstream catalytic hydroconversion to produce gasoline and diesel. (de Almeida, col. 1, ln. 33-38.)  No additives are disclosed. (Id.)
Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li and de Almeida as applied to claim 1 above, and further in view of Tarleton, et al., Solid/Liquid Separation, 2007, pp. 126-151.
Regarding Claims 7 and 8, the foregoing references do not teach a pretreatment step of adding solids.
However, Tarleton teaches a step of adding silica containing solids (perlite) upstream of a filter to improve the porosity of subsequently formed filter cake. (Tarelton, p. 151.) 
	It would have been obvious to a person of ordinary skill in the art at the time of filing to add silica containing solids to the petroleum feed upstream of the filtration step to improve the performance of the filter cake. 
Regarding Claim 9, the amount of solids added to the feedstream is a result determinate variable, with sufficient solids necessary to improve the porosity of the filter cake: the person of ordinary skill could have determined optimal or workable values through routine experimentation.  The amount of solids present in permeate is an inherent property of filtration, because the same step is taught in the prior art, the reduction in solids is expected to be the same. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEREK N MUELLER/Primary Examiner, Art Unit 1772